*530In this case it was resolved by the Court:
1. That case for money had and received lies by the assignee of an assignee of a bond against the obligee where the obligor is insolvent. See 1 Dali. 449.
2. That if the assignee of a bond sues the obligor at the next term but one, after the money is due, he uses due diligence.
3. That if the assignee makes any agreement with the. obligor to delay for one day, the assignor is discharged from his responsibility.
4. That the Court will support the return of a sheriff of a levy or seizure made subject to prior executions, although such return does not pursue the fourth section of c. 178b, 2 Del.Laws 927, in setting forth the names of the parties in such prior executions and the sums thereby to be levied, because the sheriffs have never in any of the counties attended to. those provisions, and the setting aside returns conformable to a practice of twenty-seven years standing would produce the most terrible consequences.